Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The After Final Response filed on March 23, 2021 has been received and made of record. In response to Final Office Action mailed on February 10, 2021, applicants amended independent claim 8 and dependent claim 9. Claims 1-3, 5-7 and 11 have been maintained of which claim 1 is an independent claim. Claim 10 has been cancelled after the Final Office Action and claim 4 is cancelled as before the Final Office Action. No claim has been added as new claim. Therefore, claims 1-3, 5-9 and 11 are pending for consideration.

Terminal Disclaimer

3.   “Terminal Disclaimer” filed on January 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the published U.S. Patents  NO. US 10,515,592 B2 has been reviewed and is accepted.  The Terminal Disclaimer has been recorded.

 Allowable Subject Matter

4. 	Claims 1-3, 5-9, and 11 are allowed.

Claim 1: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention,"----, and wherein a difference between a first rising time point of a k-th first clock control signal(k is a positive integer number) and a second rising time point of a (k+1)th first clock control signal is smaller than a difference between a third rising time point of a k-th second clock control signal and a fourth rising time point of a (k+1)th second clock control signal (fig.4 and related text described in the Specification submitted on December 19, 2019)” with all other limitations cited in independent claim 1.

Claim 8: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “-----, and wherein the second clock signals comprise a first blank clock signal and a second blank clock signal, and the first blank dock signal has a high level and the second blank clock signal has a low level during the overcurrent detection period(figs.9&10 and related text described in the Specification submitted on December 19, 2019)” with all other limitations cited in independent claim 8.

Claims 2, 3, 5-7, 9, and 11 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692

 March 29, 2021